internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-109216-00 date date in re legend corporation parent subsidiaries state a authorized representatives company official f date a date b date c date d date e date f plr-109216-00 date g date h date i date j we respond to your letter dated date in which you requested that the commissioner grant parent and subsidiaries an extension of time to make a ratable allocation election the election under sec_1_1502-76 of the income_tax regulations for the periods date through date and date through date additional information was received in a letter dated date parent is a calendar_year taxpayer that uses the accrual_method of accounting and was organized under the laws of state a subsidiaries are calendar_year taxpayers that use the accrual_method of accounting and are wholly owned by parent prior to date d parent was a wholly owned subsidiary of corporation parent and subsidiaries wholly owned subsidiaries of parent were included in corporation’s consolidated federal_income_tax return for the period date b through date c when corporation sold f over of its stock of parent to an unrelated purchaser parent and subsidiaries then filed their own consolidated_return for the period date d through date e on date f corporation reacquired the f stock of parent however corporation did not request a waiver of the five-year prohibition against reconsolidation after disaffiliation under sec_1504 therefore parent and subsidiaries could not join in corporation’s consolidated_return for the period date g through date h thus parent and subsidiaries were each required to file a separate_return for that period nonetheless parent and subsidiaries did not file separate returns instead they filed a consolidated_return for the entire period from date i through date h which included the period from date g through date h consequently parent did not make election for the periods from date i through date f and date g through date h on or about date j it was discovered that separate returns should have been filed by parent and subsidiaries for the period date g through h and thus that no election had been made parent has made the following representations neither parent nor any of subsidiaries are required to change its annual_accounting_period or method_of_accounting as a result of the reacquisition of the parent stock by corporation on date f plr-109216-00 the period of assessments under a has not expired for parent or any of subsidiaries’ taxable years ending date f or date h under sec_1_1502-76 a consolidated_return must include the common parent’s items of income gain deduction loss and credit for the entire consolidated_return_year and each subsidiary’s items for the portion of the year for which it is a member if the consolidated_return includes the items of a corporation for only a portion of its tax_year items for the portion of the year not included in the consolidated_return must be included in a separate_return including the consolidated_return of another group under sec_1_1502-76 if a corporation s becomes or ceases to be a member during a consolidated_return_year it becomes or ceases to be a member at the end of the day on which its status as a member changes and its tax_year ends for all federal_income_tax purposes at the end of that day under sec_1_1502-76 the returns for the years that end and begin with s becoming or ceasing to be a member are separate tax years for all federal_income_tax purposes the returns are subject_to the rules of the internal_revenue_code applicable to short periods as if s ceased to exist on becoming a member or first existed on becoming a member in lieu of the general_rule of sec_1_1502-76 requiring a closing of the books sec_1_1502-76 provides that if s is not required to change its annual_accounting_period or its method_of_accounting as a result of its change in status and an irrevocable election is made under sec_1_1502-76 s’s items other than certain extraordinary items may be ratably allocated between the two short periods if this election is made an equal portion of s’s items are allocated to each day of s’s original year except that extraordinary items must be allocated to the day that they are actually taken into account under sec_1_1502-76 the election to ratably allocate s’s items is made in a separate statement filed with the returns including the items for the years ending and beginning with s’s change in status under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be plr-109216-00 granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election was fixed by the regulations ie sec_1_1502-76 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by company official and authorized representatives explain the circumstances that resulted in the failure_to_file the election the information establishes that parent relied on competent tax professionals that they were aware of all relevant facts and that they failed to advise parent to make the election the information establishes that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly subject_to the below conditions we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election by filing all returns required to report parent’s and subsidiaries’ items in accordance with the election and by attaching the statement described in sec_1 b ii d to each return a copy of this letter should also be attached to each return the above extension of time to file the election is conditioned on the taxpayers’ parent’s and subsidiaries’ tax_liability not being lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayer’s liability is lower sec_301_9100-3 no opinion is expressed as to the tax treatment of this case under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the above stated facts that are not directly covered by the above rulings for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interests that would otherwise be plr-109216-00 applicable if any continue to apply this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and taxpayer’s other authorized representative sincerely associate chief_counsel corporate by ken cohen acting chief branch
